Exhibit 10.11
 
Relmada Therapeutics, Inc.
 
2012 STOCK OPTION AND EQUITY INCENTIVE PLAN
 
SECTION 1. PURPOSE
 
          The purposes of this 2012 Relmada Therapeutics, Inc. Stock Option and
Equity Incentive Plan (the “Plan”) are to encourage selected employees,
directors and consultants of Relmada Therapeutics, Inc. (together with any
successor thereto, the “Company”) and its Affiliates (as defined below) to
acquire a proprietary interest in the growth and performance of the Company, to
generate an increased incentive to contribute to the Company’s future success
and prosperity, thus enhancing the value of the Company for the benefit of its
stockholders, and to enhance the ability of the Company and its Affiliates to
attract and retain exceptionally qualified individuals upon whom, in large
measure, the sustained progress, growth and profitability of the Company depend.
 
SECTION 2. DEFINITIONS
 
          As used in the Plan, the following terms shall have the meanings set
forth below:
 
(a)  “Administrator” means the Board or its Committee appointed pursuant to
Section 3 of the Plan.
 
(b) “Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Board of
Directors (the “Board”) or the Committee.
 
(c)  “Applicable Laws” means the legal requirements relating to the
administration of stock option and restricted stock purchase plans under
applicable U.S. state corporate laws, U.S. federal laws and other applicable
state laws, the Code and regulations thereunder, any Stock Exchange rules or
regulations and the applicable laws of any other country or jurisdiction where
Options or other Awards are granted under the Plan, as such laws, rules,
regulations and requirements shall be in place from time to time.
 
(d) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, or Other
Stock-Based Award granted under the Plan.
 
(e) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted under the Plan.
 
(f)  “Board” means the Board of Directors of the Company.
 
(g)  “Change of Control”  means a sale of all or substantially all of the
Company’s assets, or any merger, consolidation or other transaction of the
Company with or into another corporation, entity or person, other than a
transaction in which the holders of at least a majority of the shares of capital
stock of the Company outstanding immediately prior to such transaction continue
to hold (either by the voting securities remaining outstanding or by their being
converted into voting securities of the surviving entity) a majority of the
total voting power represented by the voting securities of the Company, or such
surviving entity, outstanding immediately after such transaction.
 
(h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)  “Common Stock” means the Common Stock of the Company.
 
(j) “Consultant” shall mean a consultant or adviser who provides bona fide
services to the Company or an Affiliate as an independent contractor. Service as
a consultant shall be considered employment for all purposes of the Plan, except
for purposes of satisfying the requirements of Incentive Stock Options.
 
(k) “Committee” shall mean a committee of not fewer than two members, each of
whom is a member of the Board and all of whom are disinterested persons, as
contemplated by Rule 16b-3 (“Rule 16b-3”) promulgated under the Securities
Exchange Act of 1934, as amended (“Exchange Act”) and each of whom is an outside
director for purposes of Section 162(m) of the Code, acting in accordance with
the provisions of Section 3, designated by the Board to administer the Plan.
 
(l)  “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee or Consultant.  Continuous Service Status
as an Employee or Consultant shall not be considered interrupted in the case
of:  (i) sick leave; (ii) military leave; (iii) any other leave of absence
approved by the Administrator, provided that such leave is for a period of not
more than ninety (90) days, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time; or (iv) in the case of
transfers between locations of the Company or between the Company, its Parents,
Subsidiaries, Affiliates or their respective successors.  A change in status
from an Employee to a Consultant or from a Consultant to an Employee will not
constitute an interruption of Continuous Service.
 
(m)  “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization or
transaction of the Company with or into another corporation, entity or person,
and includes a Change of Control.
 
(n)  “Director” means a member of the Board.
 
(o) “Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.
 
(p) “Employee” shall mean  any person employed by the Company or any Parent,
Subsidiary or Affiliate, with the status of employment determined based upon
such factors as are deemed appropriate by the Administrator in its discretion,
subject to any requirements of the Code or the Applicable Laws.  The payment by
the Company of a director’s fee to a Director shall not be sufficient to
constitute “employment” of such Director by the Company.
 
(q) “Fair Market Value” shall mean, as of any date, the fair market value of the
Common Stock, as determined by the Administrator in good faith on such basis as
it deems appropriate and applied consistently with respect to
Participants.  Whenever possible, the determination of Fair Market Value shall
be based upon the closing price for the Shares as reported in the Wall Street
Journal for the applicable date.
 
(r)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(s) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code,
or any successor provision thereto.
 
(t)  “Listed Security” means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security on an interdealer quotation
system by the National Association of Securities Dealers, Inc.
 
 
2

--------------------------------------------------------------------------------

 
 
(u)  “Named Executive” means any individual who, on the last day of the
Company’s fiscal year, is the chief executive officer of the Company (or is
acting in such capacity) or among the four most highly compensated officers of
the Company (other than the chief executive officer).  Such officer status shall
be determined pursuant to the executive compensation disclosure rules under the
Exchange Act.
 
(v) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.
 
(w) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
 
(x) “Other Stock-Based Award” shall mean any right granted under Section 6(f) of
the Plan.
 
(y)  “Parent” means a “parent corporation,”, whether now or hereafter existing,
as defined in Section 424(e) of the Code, or any successor provision.
 
(z) “Participant” shall mean any person that renders bona fide services to the
Company (including, without limitation, the following: a person employed by the
Company or an Affiliate in a key capacity; an officer or director of the
Company; a person engaged by the Company as a consultant; or a lawyer, law firm,
accountant or accounting firm) who receives an Award under the Plan.
 
(aa) “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.
 
(bb) “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.
 
(cc) “Released Securities” shall mean shares of Restricted Stock as to which all
restrictions imposed by the Board or the Committee have expired, lapsed, or been
waived.
 
(dd) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.
 
(ee) “Restricted Stock Unit” shall mean any right granted under Section 6(c) of
the Plan that is denominated in Shares.
 
(ff)  “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.
 
(gg) “Shares” shall mean the shares of common stock of the Company, $0.01 par
value, and such other securities or property as may become the subject of
Awards, or become subject to Awards, pursuant to an adjustment made under
Section 4(b) of the Plan.
 
(hh) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.
 
(ii)  “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.
 
(jj)  “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.
 
 
3

--------------------------------------------------------------------------------

 
 
(kk)  “Ten Percent Holder” means a person who owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary.
 
SECTION 3. ADMINISTRATION
 
The Plan shall be administered by the Board; provided however, that the Board
may delegate such administration to the Committee.
 
If a Committee has been appointed pursuant to this Section 3, such Committee
shall continue to serve in its designated capacity until otherwise directed by
the Board.  From time to time the Board may increase the size of any Committee
and appoint additional members thereof, remove members (with or without cause)
and appoint new members in substitution therefor, fill vacancies (however
caused) and remove all members of a Committee and thereafter directly administer
the Plan, all to the extent permitted by the Applicable Laws and, in the case of
a Committee administering the Plan in accordance with the requirements of Rule
16b-3 or Section 162(m) of the Code, to the extent permitted or required by such
provisions.
 
Subject to the provisions of the Plan, the Board and/or the Committee shall have
authority to (a) determine the type or types of Awards to be granted to each
Participant under the Plan; (b) determine the number of Shares to be covered by
(or with respect to which payments, rights, or other matters are to be
calculated in connection with) Awards; (c) determine the terms and conditions of
any award; (d) determine the time or times when each Award shall become
exercisable and the duration of the exercise period; (e) determine whether, to
what extent, and under what circumstances Awards may be settled in or exercised
for cash, Shares, other securities, other Awards, or other property, or
canceled, forfeited, or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended; (f) determine whether,
to what extent, and under what circumstances cash, shares, other securities,
other Awards, other property, and other amounts payable with respect to an Award
under the Plan shall be deferred either automatically or at the election of the
holder thereof or of the Board or the Committee; (g) construe and interpret the
Plan; (h) promulgate, amend and rescind rules and regulations relating to its
administration, and correct defects, omissions and inconsistencies in the Plan
or any Award; (i) consistent with the Plan and with the consent of the
Participant, as appropriate, amend any outstanding Award or amend the exercise
date or dates; (j) determine the duration and purpose of leaves of absence which
may be granted to Participants without constituting termination of their
employment for the purpose of the Plan; and (k) make all other determinations
necessary or advisable for the Plan’s administration. The Board and the
Committee’s interpretation and construction of any provisions of the Plan or of
any Award shall be conclusive and final. No member of the Board or the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any Award.
 
In the case of any Award that is intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code, once the Award is made,
neither the Board nor Committee shall have discretion to increase the amount of
compensation payable under the Award that would otherwise be due upon attainment
of the performance goal.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 4. SHARES AVAILABLE FOR AWARDS
 
(a)           SHARES AVAILABLE. Subject to adjustment as provided in Section
4(b):
 
(i)           CALCULATION OF NUMBER OF SHARES AVAILABLE. Subject to the
provisions of Section 14 of the Plan, the maximum aggregate number of Shares
that may be sold under the Plan is 40,000,000 Shares of Common Stock.  The
Shares may be authorized, but unissued, or reacquired Common Stock.  If an award
should expire or become unexercisable for any reason without having been
exercised in full, or is surrendered pursuant to an Option Exchange Program, the
unpurchased Shares that were subject thereto shall, unless the Plan shall have
been terminated, become available for future grant under the Plan.  In addition,
any Shares of Common Stock which are retained by the Company upon exercise of an
award in order to satisfy the exercise or purchase price for such award or any
withholding taxes due with respect to such exercise or purchase shall be treated
as not issued and shall continue to be available under the Plan.  Shares issued
under the Plan and later repurchased by the Company pursuant to any repurchase
right which the Company may have shall not be available for future grant under
the Plan.
 
In the event of any forward or reverse stock splits, recapitalizations, or
combination of the authorized, issued and outstanding shares of common stock,
the aforesaid maximum 44,053,830 shares of common stock and the exercise prices
of Awards and Shares granted under the Plan shall be appropriately adjusted, as
per Section 4(b) below.
 
(ii)           ACCOUNTING FOR AWARDS. For purposes of this Section 4,
 
(A) if an Award (other than a Dividend Equivalent) is denominated in Shares, the
number of Shares covered by such Award, or to which such Award relates, shall be
counted on the date of grant of such Award against the aggregate number of
Shares available for granting Awards under the Plan; and  
 
(B) Dividend Equivalents and Awards not denominated in Shares shall not be
counted against the aggregate number of Shares available for granting Awards
under the Plan.
 
(iii)          SOURCES OF SHARES DELIVERABLE UNDER AWARDS. Any shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of Treasury Shares.
 
           (b)           ADJUSTMENTS. In the event that the Board or the
Committee shall determine that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, purchase, or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Board or the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Board or the Committee shall, in such manner as it may
deem equitable, adjust any or all of (i) the number and type of Shares (or other
securities or property) which thereafter may be made the subject of Awards, (ii)
the number and type of Shares (or other securities or property) subject to
outstanding Awards, (iii) the number and type of Shares (or other securities or
property) specified as the annual per-participant limitation under Section
6(g)(vi), and (iv) the grant, purchase, or exercise price with respect to any
Award, or, if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Award; provided, however, in each case, that with
respect to Awards of Incentive Stock Options no such adjustment shall be
authorized to the extent that such authority would cause the Plan to violate
Section 422(b)(1) of the Code or any successor provision thereto; and provided,
further, however, that the number of Shares subject to any award denominated in
Shares shall always be a whole number.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 5. ELIGIBILITY
 
(a)           RECIPIENTS OF GRANTS.  Non-Qualified Stock Options may be granted
to Employees, Directors and Consultants.  Incentive Stock Options may be granted
only to Employees, provided that Employees of Affiliates shall not be eligible
to receive Incentive Stock ptions.
 
(b)           TYPE OF OPTION.  Each Option shall be designated in the Award
Agreement as either an Incentive Stock Option or a Non-Qualified Stock Option.
 
(c)           ISO $100,000 LIMITATION.  Notwithstanding any designation under
Section 5(b), to the extent that the aggregate Fair Market Value of Shares with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by any Optionee during any calendar year (under all plans of
the Company or any Parent or Subsidiary) exceeds $100,000, such excess Options
shall be treated as Non-Qualified Stock Options.  For purposes of this
Section 5(c), Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of the Shares subject to
an Incentive Stock Option shall be determined as of the date of the grant of
such Option.
 
(d)           NO EMPLOYMENT RIGHTS. The Plan shall not confer upon any
Participant any right with respect to continuation of an employment or
consulting relationship with the Company, nor shall it interfere in any way with
such Participant’s right or the Company’s right to terminate his or her
employment or consulting relationship at any time or any reason.
 
SECTION 6. AWARDS
 
(a)           OPTIONS. The Board and the Committee are hereby authorized to
grant Options with the  inconsistent with the provisions of the Plan, as the
Board or the Committee shall determine:
 
(i)           EXERCISE PRICE.  The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined by
the Administrator and set forth in the Award Agreement, but shall be subject to
the following:
 
(a)   In the case of an Incentive Stock Option
 
(A)      granted to an Employee who at the time of grant is a Ten Percent
Holder, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant; or
 
(B)      granted to any other Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
 
(C)      The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)   In the case of a Non-Qualified Stock Option, the per share Exercise Price
shall be such price as determined by the Administrator provided that for any
Non-Qualified Stock Option granted on any date on which the Common Stock is a
Listed Security to an eligible person who is, at the time of the grant of such
Option, a Named Executive of the Company, the per share Exercise Price shall be
no less than 100% of the Fair Market Value on the date of grant if such Option
is intended to qualify as performance-based compensation under Section 162(m) of
the Code.
 
(c)   Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a Corporate Transaction.
 
(ii)           OPTION TERM. The term of each Option shall be fixed by the Board
or the Committee, provided that no Incentive Stock Option shall have a term
greater than 10 years (5 years in the case of a “10-percent stockholder") as
such term is used in Section 422(c)(5) of the Code).
 
(iii)          PERMISSIBLE CONSIDERATION. The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Administrator (and, in the case of an Incentive Stock
Option, shall be determined at the time of grant) and may consist entirely of
(1) cash; (2) check; (3) delivery of Optionee’s promissory note with such
recourse, interest, security and redemption provisions as the Administrator
determines to be appropriate (subject to applicable provisions of Delaware law);
(4) cancellation of indebtedness; (5) other Shares that have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which the Option is exercised, provided that in the case of Shares acquired,
directly or indirectly, from the Company, such Shares must have been owned by
the Optionee for more than six months on the date of surrender (or such other
period as may be required to avoid the Company’s incurring an adverse accounting
charge); (6) delivery of a properly executed exercise notice together with such
other documentation as the Administrator and a securities broker approved by the
Company shall require to effect exercise of the Option and prompt delivery to
the Company of the sale or loan proceeds required to pay the exercise price and
any applicable withholding taxes; or (7) any combination of the foregoing
methods of payment.  In making its determination as to the type of consideration
to accept, the Administrator shall consider if acceptance of such consideration
may be reasonably expected to benefit the Company and the Administrator may, in
its sole discretion, refuse to accept a particular form of consideration at the
time of any Option exercise.
 
(iv)         VESTING.  So long as Optionee’s full time employment or consulting
relationship with the Company continues, the Shares underlying this Option shall
vest and become exercisable in accordance with the following schedule:
 
Initial Grants
 
25% of the Shares subject to the Option shall vest and become exercisable on the
12 month anniversary of the Vesting Commencement Date and 6.25% of the total
number of Shares subject to the Option shall vest and become exercisable each
month thereafter.
 
Subsequent Grants
 
6.25% of the Shares subject to the Option shall vest and become exercisable each
month after the Vesting Commencement Date.
 
 
7

--------------------------------------------------------------------------------

 
 
(v)  EXERCISE OF OPTION.
 
(a)           GENERAL.
 
(i)      EXERCISABILITY.  Any Option granted hereunder shall be exercisable at
such times and under such conditions as determined by the Administrator,
consistent with the term of the Plan and reflected in the Option Agreement,
including vesting requirements and/or performance criteria with respect to the
Company and/or the Optionee.  The Administrator shall have the discretion to
determine whether and to what extent the vesting of Options shall be tolled
during any unpaid leave of absence; provided however that in the absence of such
determination, vesting of Options shall be tolled during any such leave (unless
otherwise required by the Applicable Laws.  In the event of military leave,
vesting shall toll during any unpaid portion of such leave, provided that upon a
Participant’s return from military leave he or she will be given vesting credit
with respect to awards to the same extent as would have applied had the
Participant continued to provide services to the Company throughout the leave on
the same terms as he or she was providing services immediately prior to the
leave.
 
(ii)      MINIMUM EXERCISE REQUIREMENTS. An Option may not be exercised for a
fraction of a Share.  The Administrator may require that an Option be exercised
as to a minimum number of Shares, provided that such requirement shall not
prevent an Optionee from exercising the full number of Shares as to which the
Option is then exercisable.
 
(iii)     PROCEDURES FOR AND RESULTS OF EXERCISE. An Option shall be deemed
exercised when written notice of such exercise has been given to the Company in
accordance with the terms of the Option by the person entitled to exercise the
Option and the Company has received full payment for the Shares with respect to
which the Option is exercised.  Full payment may, as authorized by the
Administrator, consist of any consideration and method of payment allowable
under Section 6(a) (iii) of the Plan, provided that the Administrator may, in
its sole discretion, refuse to accept any form of consideration at the time of
any Option exercise.
 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
 
(iv)     RIGHTS AS STOCKHOLDER. Until the issuance of the Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 8 of the Plan.
 
(b)           TERMINATION OF EMPLOYMENT OR CONSULTING RELATIONSHIP.  Except as
otherwise set forth in this Section 6(b), the Administrator shall establish and
set forth in the applicable Option Agreement the terms and conditions upon which
an Option shall remain exercisable, if at all, following termination of an
Optionee’s Continuous Service Status, which provisions may be waived or modified
by the Administrator at any time in the Administrator’s sole discretion.  Unless
otherwise provided in the Option Agreement, to the extent that the Optionee is
not vested in the Optioned Stock on the date of termination of his or her
Continuous Service Status, or if the Optionee (or other person entitled to
exercise the Option) does not exercise the Option to the extent so entitled
within the time specified in the Option Agreement or below (as applicable), the
Option shall terminate and the Optioned Stock underlying the unexercised portion
of the Option shall revert to the Plan.  In no event may any Option be exercised
after the expiration of the Option term as set forth in the Option Agreement
(and subject to Section 6(a)(ii)).
 
The following provisions (1) shall apply to the extent an Option Agreement does
not specify the terms and conditions upon which an Option shall terminate upon
termination of an Optionee’s Continuous Service Status, and (2) establish the
minimum post-termination exercise periods that may be set forth in an Option
Agreement:
 
(i)      TERMINATION OTHER THAN UPON DISABILITY OR DEATH.  In the event of
termination of an Optionee’s Continuous Service Status, such Optionee may
exercise an Option for 90 days following such termination to the extent the
Optionee was vested in the Optioned Stock as of the date of such
termination.  No termination shall be deemed to occur and this Section 6(b)(i)
shall not apply if (A) the Optionee is a Consultant who becomes an Employee, or
(B) the Optionee is an Employee who becomes a Consultant.
 
(ii)     DISABILITY OF OPTIONEE.  In the event of termination of an Optionee’s
Continuous Service Status as a result of his or her disability (including a
disability within the meaning of Section 22(e)(3) of the Code), such Optionee
may exercise an Option at any time within six months following such termination
to the extent the Optionee was vested in the Optioned Stock as of the date of
such termination.
 
(iii)    DEATH OF OPTIONEE.  In the event of the death of an Optionee during the
period of Continuous Service Status since the date of grant of the Option, or
within thirty days following termination of Optionee’s Continuous Service, the
Option may be exercised by Optionee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance at any time within six
months following the date of death, but only to the extent the Optionee was
vested in the Optioned Stock as of the date of death or, if earlier, the date
the Optionee’s Continuous Service Status terminated.
 
(c)           BUYOUT PROVISIONS.  The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted under the Plan
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.
 
(b)           STOCK APPRECIATION RIGHTS. The Board and the Committee are hereby
authorized to grant Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan shall confer on the holder thereof a right to receive,
upon exercise thereof, the excess of (1) the Fair Market Value of one Share on
the date of exercise or, if the Board or the Committee shall so determine in the
case of any such right other than one related to any Incentive Stock Option, at
any time during a specified period before or after the date of exercise over (2)
the grant price of the right as specified by the Board or the Committee. Subject
to the terms of the Plan, the grant price, term, methods of exercise, methods of
settlement, and any other terms and conditions of any Stock Appreciation Right
shall be as determined by the Board or the Committee. The Board and the
Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it may deem appropriate.   
 
           (c)           RESTRICTED STOCK AND RESTRICTED STOCK UNITS.
 
(i)           ISSUANCE. The Board and the Committee are hereby authorized to
grant Awards of Restricted Stock and Restricted Stock Units.
 
(ii)           RESTRICTIONS. Shares of Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Board or the Committee may
impose (including, without limitation, any limitation on the right to receive
any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Board or the Committee may deem appropriate.   
 
(iii)          REGISTRATION. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board or the Committee may deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of Shares of restricted Stock granted under the Plan, such certificate
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock.   
 
 
8

--------------------------------------------------------------------------------

 
 
(iv)          FORFEITURE. Except as otherwise determined by the Board or the
Committee, upon termination of employment (as determined under criteria
established by the Board or the Committee) for any reason during the applicable
restriction period, all Shares of Restricted Stock and all Restricted Stock
Units still, in either case, subject to restriction shall be forfeited and
reacquired by the Company; provided, however, that the Board or the Committee
may, when it finds that a waiver would be in the best interests of the Company,
waive in whole or in part any or all remaining restrictions with respect to
Shares of Restricted Stock or Restricted Stock Units. Unrestricted Shares,
evidenced in such manner as the Board or the Committee shall deem appropriate,
shall be delivered to the Participant promptly after such Restricted Stock shall
become Released Securities.
 
(d)           PERFORMANCE AWARDS. The Board and the Committee are hereby
authorized to grant Performance Awards. Subject to the terms of the Plan, a
Performance Award granted under the Plan (i) may be denominated or payable in
cash, Shares (including, without limitation, Restricted Stock), other
securities, other Awards, or other property and (ii) shall confer on the holder
thereof rights valued as determined by the Board or the Committee and payable
to, or exercisable by, the holder of the Performance Award, in whole or in part,
upon the achievement of such performance goals during such performance periods
as the Board or the Committee shall establish. Subject to the terms of the Plan
and any applicable Award Agreement, the performance goals to be achieved during
any performance period, the length of any performance period, the amount of any
Performance Award granted, and the amount of any payment or transfer to be made
pursuant to any Performance Award shall be determined by the Board or the
Committee. The goals established by the Board or the Committee shall be based on
any one, or combination of, earnings per share, return on equity, return on
assets, total stockholder return, net operating income, cash flow, revenue,
economic value added, increase in Share price or cash flow return on investment,
or any other measure the Board or the Committee deems appropriate. Partial
achievement of the goal(s) may result in a payment or vesting corresponding to
the degree of achievement.  
 
(e)           DIVIDEND EQUIVALENTS. The Board and the Committee are hereby
authorized to grant Awards under which the holders thereof shall be entitled to
receive payments equivalent to dividends or interest with respect to a number of
Shares determined by the Board or the Committee, and the Board and the Committee
may provide that such amounts (if any) shall be deemed to have been reinvested
in additional Shares or otherwise reinvested. Subject to the terms of the Plan,
such Awards may have such terms and conditions as the Board or the Committee
shall determine.   
 
(f)            OTHER STOCK-BASED AWARDS. The Board and the Committee are hereby
authorized to grant such other Awards that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Board or the Committee to be consistent with the purposes of the
Plan, provided, however, that such grants must comply with applicable law.
Subject to the terms of the Plan, the Board or the Committee shall determine the
terms and conditions of such Awards.
 
 
9

--------------------------------------------------------------------------------

 
 
(g)           GENERAL.
 
(i)            NO CASH CONSIDERATION FOR AWARDS. Awards shall be granted for no
cash consideration or for such minimal cash consideration as may be required by
applicable law.
 
(ii)           AWARDS MAY BE GRANTED SEPARATELY OR TOGETHER. Awards may, in the
discretion of the Board or the Committee, be granted either alone or in addition
to, in tandem with, or in substitution for any other Award or any award granted
under any other plan of the Company or any Affiliate. Awards granted in addition
to or in tandem with other Awards, or in addition to or in tandem with awards
granted under any other plan of the Company or any Affiliate, may be granted
either at the same time or at a different time from the grant of such other
Awards or awards.
 
(iii)          FORMS OF PAYMENT UNDER AWARDS. Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise, or payment of an Award may be
made in such form or forms as the Board or the Committee shall determine,
including, without limitation, cash, Shares, other securities other Awards, or
other property, or any combination thereof, and may be made in a single payment
or transfer, in installments, or on a deferred basis, in each case in accordance
with rules and procedures established by the Board or the Committee. Such rules
and procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents in respect of installment or deferred
payments.
 
(iv)          LIMITS ON TRANSFER OF AWARDS. No Award (other than Released
Securities), and no right under any such Award, shall be assignable, alienable,
saleable, or transferable by a Participant otherwise than by will or by the laws
of descent and distribution; provided, however, that, if so determined by the
Board or the Committee, a Participant may, in the manner established by the
Board or the Committee, (a) designate a beneficiary or beneficiaries to exercise
the rights of the Participant, and to receive any property distributable, with
respect to any Award upon the death of the Participant or (b) transfer any Award
other than an Incentive Stock Option for bona fide estate planning purposes.
Each Award, and each right under any Award, shall be exercisable, during the
Participant’s lifetime, only by the Participant, a permitted transferee or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. No Award (other than Released Securities), and no right under
any such Award, may be pledged, alienated, attached, or otherwise encumbered,
and any purported pledge, alienation, attachment, or encumbrance thereof shall
be void and unenforceable against the Company or any Affiliate.
 
(v)           TERM OF AWARDS. The term of each Award shall be for such period as
may be determined by the Board or the Committee; provided, however, that in no
event shall the term of any Non-Qualified Stock Option or Incentive Stock Option
exceed a period of ten years from the date of its grant.
 
(vi)           INTENTIONALLY LEFT BLANK.
 
(vii)         SHARE CERTIFICATES. All certificates for Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Board or the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares or other securities are then listed,
and any applicable federal or state securities laws, and the Board or the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 7. TAXES
 
(a)           As a condition of the exercise of an Option or other Award granted
under the Plan, the Participant (or in the case of the Participant’s death, the
person exercising the Option or Award) shall make such arrangements as the
Administrator may require for the satisfaction of any applicable federal, state,
local or foreign withholding tax obligations that may arise in connection with
the exercise of the Option or Award and the issuance of Shares.  The Company
shall not be required to issue any Shares under the Plan until such obligations
are satisfied.  If the Administrator allows the withholding or surrender of
Shares to satisfy a Participant’s tax withholding obligations under this Section
7 (whether pursuant to Section 7(c), (d) or (e), or otherwise), the
Administrator shall not allow Shares to be withheld in an amount that exceeds
the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes.
 
(b)           In the case of an Employee and in the absence of any other
arrangement, the Employee shall be deemed to have directed the Company to
withhold or collect from his or her compensation an amount sufficient to satisfy
such tax obligations from the next payroll payment otherwise payable after the
date of an exercise of the Option or Award.
 
(c)           This Section 7(c) shall apply only after the date, if any, upon
which the Common Stock becomes a Listed Security.  In the case of Participant
other than an Employee (or in the case of an Employee where the next payroll
payment is not sufficient to satisfy such tax obligations, with respect to any
remaining tax obligations), in the absence of any other arrangement and to the
extent permitted under the Applicable Laws, the Participant shall be deemed to
have elected to have the Company withhold from the Shares to be issued upon
exercise of the Option or Stock Purchase Right that number of Shares having a
Fair Market Value determined as of the applicable Tax Date (as defined below)
equal to the amount required to be withheld.  For purposes of this Section 7,
the Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined under the
Applicable Laws (the “Tax Date”).
 
(d)           If permitted by the Administrator, in its discretion, a
Participant may satisfy his or her tax withholding obligations upon exercise of
an Option or Stock Purchase Right by surrendering to the Company Shares that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld.  In the case of shares previously acquired from
the Company that are surrendered under this Section 7(d), such Shares must have
been owned by the Participant for more than six (6) months on the date of
surrender (or such other period of time as is required for the Company to avoid
adverse accounting charges).
 
(e)           Any election or deemed election by a Participant to have Shares
withheld to satisfy tax withholding obligations under Section 7(c) or (d) above
shall be irrevocable as to the particular Shares as to which the election is
made and shall be subject to the consent or disapproval of the
Administrator.  Any election by a Participant under Section 7(d) above must be
made on or prior to the applicable Tax Date.
 
(f)           In the event an election to have Shares withheld is made by a
Participant and the Tax Date is deferred under Section 83 of the Code because no
election is filed under Section 83(b) of the Code, the Participant shall receive
the full number of Shares with respect to which the Option or Stock Purchase
Right is exercised but such Participant shall be unconditionally obligated to
tender back to the Company the proper number of Shares on the Tax Date.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 8. .ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, MERGER OR CERTAIN OTHER
TRANSACTIONS.
 
(a)           CHANGES IN CAPITALIZATION.  Subject to any required action by the
stockholders of the Company, the number of Shares of Common Stock covered by
each outstanding Option or Award, the number of Shares set forth in Section 4(a)
above and the number of Shares of Common Stock that have been authorized for
issuance under the Plan but as to which no Options or Awards have yet been
granted or that have been returned to the Plan upon cancellation or expiration
of an Option or Award, as well as the price per Share of Common Stock covered by
each such outstanding Option or Award, shall be proportionately adjusted for any
increase or decrease in the number of issued Shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination,
recapitalization or reclassification of the Common Stock, or any other increase
or decrease in the number of issued Shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.”  Such adjustment shall be made by
the Administrator, whose determination in that respect shall be final, binding
and conclusive.  Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares of Common Stock subject to an
Option or Award.
 
(b)           DISSOLUTION OR LIQUIDATION.  In the event of the dissolution or
liquidation of the Company, each Option and Award will terminate immediately
prior to the consummation of such action, unless otherwise determined by the
Administrator.
 
(c)           Corporate Transaction.  In the event of a Corporate Transaction,
each outstanding Option or Award shall be assumed or an equivalent option or
right shall be substituted by such successor corporation or a parent or
subsidiary of such successor corporation (the “Successor Corporation”), unless
the Successor Corporation does not agree to assume the award or to substitute an
equivalent option or right, in which case such Option or Award shall terminate
upon the consummation of the transaction.
 
For purposes of this Section 8(c), an Option or Award shall be considered
assumed, without limitation, if, at the time of issuance of the stock or other
consideration upon a Corporate Transaction or a Change of Control, as the case
may be, each holder of an Option or Award would be entitled to receive upon
exercise of the award the same number and kind of shares of stock or the same
amount of property, cash or securities as such holder would have been entitled
to receive upon the occurrence of the transaction if the holder had been,
immediately prior to such transaction, the holder of the number of Shares of
Common Stock covered by the award at such time (after giving effect to any
adjustments in the number of Shares covered by the Option or Award as provided
for in this Section 8); provided that if such consideration received in the
transaction is not solely common stock of the Successor Corporation, the
Administrator may, with the consent of the Successor Corporation, provide for
the consideration to be received upon exercise of the award to be solely common
stock of the Successor Corporation equal to the Fair Market Value of the per
Share consideration received by holders of Common Stock in the transaction.
 
(d)           CERTAIN DISTRIBUTIONS.  In the event of any distribution to the
Company’s stockholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Award to reflect the effect of such distribution.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 9. AMENDMENT AND TERMINATION
 
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:
 
(a)    AMENDMENTS TO THE PLAN. The Board may amend, alter, suspend, discontinue,
or terminate the Plan, including, without limitation, any amendment, alteration,
suspension, discontinuation, or termination that would impair the rights of any
Participant, or any other holder or beneficiary of any Award theretofore
granted, without the consent of any share owner, Participant, other holder or
beneficiary of an Award, or other Person.   
 
(b)    AMENDMENTS TO AWARDS. The Board and the Committee may waive any
conditions or rights under, amend any terms of, or amend, alter, suspend,
discontinue, or terminate, any Awards theretofore granted, prospectively or
retroactively, without the consent of any Participant, other holder or
beneficiary of an Award.   
 
(c)    ADJUSTMENTS OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR
NONRECURRING EVENTS. Except as provided in the following sentence, the Board and
the Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(b) hereof) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Board or the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits to be made available under the
Plan. In the case of any Award that is intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code, neither the Board nor
the Committee shall have authority to adjust the Award in any manner that would
cause the Award to fail to meet the requirements of Section 162(m). 
 
(d)    CORRECTION OF DEFECTS, OMISSIONS, AND INCONSISTENCIES. The Board and the
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.
 
(e)    EFFECT OF AMENDMENT OR TERMINATION.  No amendment or termination of the
Plan shall materially and adversely affect Options or Stock Purchase Rights
already granted, unless mutually agreed otherwise between the Optionee or holder
of the Stock Purchase Rights and the Administrator, which agreement must be in
writing and signed by the Optionee or holder and the Company.
 
SECTION 10. GENERAL PROVISIONS
 
(a)    NO RIGHTS TO AWARDS. No Employee, Participant or other Person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees, Directors, Consultants, other holders or
beneficiaries of Awards under the Plan. The terms and conditions of Awards need
not be the same with respect to each recipient.   
 
(b)    DELEGATION. The Board and the Committee may delegate to one or more
officers or managers of the Company or any Affiliate, or a committee of such
officers or managers, the authority, subject to such terms and limitations as
the Board or Committee shall determine, to grant Awards to, or to cancel,
modify, waive rights with respect to, alter, discontinue, suspend, or terminate
Awards held by Employees, Consultants, or other holders or beneficiaries of
Awards under the Plan who are not officers or directors of the Company for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended, and
who also are not “covered employees” for purposes of Section 162(m) of the Code.
 
 
13

--------------------------------------------------------------------------------

 
 
           (c)            NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS. Nothing
contained in the Plan shall prevent the Company or any Affiliate from adopting
or continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
 
            (d)           NO RIGHT TO EMPLOYMENT. The grant of an Award shall
not be construed as giving a Participant the right to remain an employee,
director or consultant of the Company or any Affiliate. Further, the Company or
an Affiliate may at any time terminate the service of any employee, director or
consultant, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement.   
 
           (e)            GOVERNING LAW. The validity, construction, and effect
of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with the laws of the State of Delaware and applicable
federal law.
 
           (f)            SEVERABILITY. If any provision of the Plan or any
Award is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Board or the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Board or the Committee, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, Person, or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.  
 
(g)           NO TRUST OR FUND CREATED. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.   
 
           (h)            NO FRACTIONAL SHARES. No fractional Shares shall be
issued or delivered pursuant to the Plan or any Award, and the Board and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Share, or whether such
fractional Shares of any rights thereto shall be canceled, terminated, or
otherwise eliminated.
 
           (i)             HEADINGS. Headings are given to the Sections and
subsections of the Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 11. EFFECTIVE DATE OF THE PLAN
 
Subject to the approval of the stockholders of the Company, the Plan shall be
effective February 13, 2014 (the “Effective Date”); provided, however, that to
the extent that Awards are granted under the Plan before its approval by
stockholders, the Awards will be contingent on approval of the Plan by the
stockholders of the Company at an annual meeting, special meeting, or by written
consent.
 
SECTION 12. TERM OF THE PLAN
 
No Award shall be granted under the Plan more than 10 years after the Effective
Date. However, unless otherwise expressly provided in an applicable Award
Agreement, any Award theretofore granted may extend beyond such date, and the
authority of the Board and the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.
 
SECTION 13 AWARDS GRANTED TO CALIFORNIA RESIDENTS.


Prior to the date, if any, upon which the Common Stock becomes a Listed
Security, Options or Stock Purchase Rights granted under the Plan to persons
resident in California shall be subject to the provisions set forth in
Attachment A hereto.  To the extent the provisions of the Plan conflict with the
provisions set forth on Attachment A, the provisions on Attachment A shall
govern the terms of such Options.
 
The foregoing Equity Incentive Plan was duly adopted and approved by the Board
of Directors on February 13, 2014
 
RELMADA THERAPEUTICS, INC.
       
By:
Sergio Traversa   Chief Executive Officer  

 
 
15

--------------------------------------------------------------------------------

 
 
Attachment A
 
Provisions Applicable to Award Recipients
 
Resident in California

 
Until such time as any security of the Company becomes a Listed Security and if
required by Applicable Laws, the following additional terms shall apply to
Options and Stock Purchase Rights, and Shares issued upon exercise of such
awards, granted under the 2002 Stock Plan (the “Plan”) to persons resident in
California as of the grant date of any such award (each such person, a
“California Recipient”):
 
1.           In the case of an Option, whether an Incentive Stock Option or a
Nonqualified Stock Option, that is granted to a California Recipient who, at the
time of the grant of such Option, owns stock representing more than 10% of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value on the grant date.
 
2.           In the case of a Nonqualified Stock Option that is granted to any
other California Recipient, the per Share exercise price shall be no less than
85% of the Fair Market Value per Share on the grant date.
 
3.           In the case of a Stock Purchase Right granted to a California
Recipient, the purchase price applicable to stock purchased under such Stock
Award shall not be less than 85% of the Fair Market Value of the Shares as of
the Grant Date, or, in the case of a person owning stock representing more than
10% of the total combined voting power of all classes of stock of the Company or
any Parent or Subsidiary, the price shall not be less than 100% of the Fair
Market Value of the Shares as of the grant date.
 
4.           With respect to an Option or Stock Purchase Right issued to any
California Recipient who is not an Officer, Director or Consultant, such Option
or Stock Purchase Right shall become exercisable, or any repurchase option in
favor of the Company shall lapse, at the rate of at least 20% per year over five
years from the grant date.
 
5.           The following rules shall apply to an Option issued to any
California Recipient or to stock issued to a California Recipient upon exercise
of a Stock Purchase Right, in the event of termination of the California
Recipient’s employment or services with the Company:
 
(a)           If such termination was for reasons other than death or
disability, the California Recipient shall have at least 30 days after the
Termination Date (but in no event later than the expiration of the term of such
Option established by the Plan Administrator as of the grant date) to exercise
such Option to the extent the California Recipient was vested in the Optioned
Stock as of the Termination Date.
 
(b)           If such termination was on account of the death or disability of
the California Recipient, the holder of the Option may, but only within six
months from the Termination Date (but in no event later than the expiration date
of the term of such Option established by the Plan Administrator as of the grant
date), exercise the Option to the extent the California Recipient was vested in
the Optioned Stock as of the Termination Date. To the extent that the California
Recipient was not vested in the Optioned Stock as of the Termination Date, or if
the holder does not exercise such Option to the extent so entitled within six
months from the Termination Date, the Option shall terminate and the Common
Stock underlying the unexercised portion of the Option shall revert to the Plan.
 
 
16

--------------------------------------------------------------------------------

 
 
6.           The Company shall provide financial statements at least annually to
each California Recipient during the period such person has one or more Options
or Stock Awards outstanding, and in the case of an individual who acquired
Shares pursuant to the Plan, during the period such individual owns such
Shares.  The Company shall not be required to provide such information if the
issuance of awards under the Plan is limited to key employees whose duties in
connection with the Company assure their access to equivalent information.
 
7.           Unless defined below or otherwise in this Attachment, Capitalized
terms shall have the meanings set forth in the Plan.  For purposes of this
Attachment, “Officer” means a person who is an officer of the Company within the
meaning of Section 16(a) of the Exchange Act and the rules and regulations
promulgated thereunder.
 
 
17

--------------------------------------------------------------------------------

 
 
RELMADA THERAPEUTICS, INC.

 
2014 STOCK OPTION  PLAN
 
NOTICE OF STOCK OPTION GRANT
 
«Optionee»
 
You have been granted an option to purchase Common Stock of Relmada
Theraprutics, Inc. (the “Company”) as follows:
 
Board Approval Date:
«BoardApprovalDate»
   
Date of Grant (Later of Board
Approval Date or Commencement
of Employment/Consulting):
«GrantDate»
   
Exercise Price per Share:
$«ExercisePrice»
   
Total Number of Shares Granted:
«NoofShares»
   
Total Exercise Price:
$«TotalExercisePrice»
   
Type of Option:                               
«NoSharesISO» Shares Incentive Stock Option
     
«NoSharesNSO» Shares Nonstatutory Stock Option
   
Expiration Date:
«Term»/«ExpirationDate»
   
Vesting Commencement Date:
«VestingCommencementDate»

 
 
18

--------------------------------------------------------------------------------

 
 
Vesting/Exercise Schedule:
So long as your full time employment or consulting relationship with the Company
continues, the Shares underlying this Option shall vest and become exercisable
in accordance with the following schedule: ___________ of the Shares subject to
the Option shall vest and become exercisable on the ________ month anniversary
of the Vesting Commencement Date and _______ of the total number of Shares
subject to the Option shall vest and become exercisable each month thereafter.
 
Termination Period:
This Option may be exercised for ___ days after termination of employment or
consulting relationship except as set out in Section 6 of the Stock Option Plan
(but in no event later than the Expiration Date).  Optionee is responsible for
keeping track of these exercise periods following termination for any reason of
his or her service relationship with the Company.  The Company will not provide
further notice of such periods.
   
Transferability:
This Option may not be transferred.

 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Relmada Therapeutics, Inc. 2014 Stock Plan and the
Stock Option Agreement, both of which are attached and made a part of this
document.
 
In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration for services you rendered
to the Company prior to your Vesting Commencement Date, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.
 

   
RELMADA THERAPEUTICS, INC.
               
By:
 
 
«Optionee»
  Name :  
 
 
    Title :  
 
 
         

 
 
19

--------------------------------------------------------------------------------

 
 
AWARD AGREEMENT
 
[TO BE INSERTED ONCE FINAL]
 
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------